
	

114 HR 4526 IH: Stop Online Booking Scams Act of 2016
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4526
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2016
			Ms. Frankel of Florida (for herself, Ms. Ros-Lehtinen, Mr. Shuster, Mr. Deutch, Mrs. Mimi Walters of California, Mr. Murphy of Florida, Ms. Castor of Florida, Mr. Heck of Nevada, Mr. Hastings, Mr. Miller of Florida, Mr. Poliquin, Mr. Quigley, Mr. Takano, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Restore Online Shoppers’ Confidence Act to protect consumers from deceptive practices
			 with respect to online booking of hotel reservations and to direct the
			 Federal Trade Commission to conduct a study with respect to online
			 shopping for hotel reservations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Online Booking Scams Act of 2016. 2.Protection from deceptive online booking practicesThe Restore Online Shoppers’ Confidence Act (15 U.S.C. 8401 et seq.) is amended—
 (1)in section 2, by adding at the end the following new paragraph:  (9)Hotel reservation transactions can be easily made online. Online commerce has created the opportunity for third party sellers to offer hotel reservations online while another company owns the hotel or provides the services purchased by the consumer. A consumer should have the utmost clarity as to which company such consumer is transacting with online. Actions by third party sellers that misappropriate brand identity, trademark, and other marketing content are harmful to consumers.; 
 (2)in section 3— (A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (B)by inserting after subsection (b) the following new subsection:  (c)Requirements for third party online hotel reservation sellers (1)In generalIt shall be unlawful for a third party online hotel reservation seller to charge or attempt to charge any consumer’s credit card, debit card, bank account, or other financial account for any good or service sold in a transaction effected on the Internet, unless the third party online hotel reservation seller clearly and conspicuously discloses to the consumer all material terms of the transaction, including—
 (A)before the conclusion of the transaction— (i)a description of the good or service being offered; and
 (ii)the cost of such good or service; and (B)in a manner that is continuously visible to the consumer throughout the transaction process, the fact that the third party online hotel reservation seller is a third party seller and is not affiliated with the person who owns the hotel or provides the hotel services or accommodations.
 (2)DefinitionsIn this subsection: (A)CommissionThe term Commission means the Federal Trade Commission.
 (B)Third party online hotel reservation sellerThe term third party online hotel reservation seller means a person that sells, or offers for sale, hotel reservations on the Internet and is not affiliated with the person who owns the hotel or provides the hotel services or accommodations.; and
 (3)in section 6(a), by striking the period at the end and inserting , damages, restitution, or other compensation on behalf of residents of the State, or such other relief that the court determines appropriate..
			3.Study and report
 (a)StudyThe Federal Trade Commission shall conduct a study on online hotel reservation shopping. Such study shall include an assessment of—
 (1)the capacity of a consumer to understand which company such consumer is transacting with during online hotel reservation shopping;
 (2)the extent to which consumers are harmed by uncertainty as to which company such consumers are transacting with during online hotel reservation shopping; and
 (3)whether any practice by a third party online hotel reservation seller violates the Restore Online Shoppers’ Confidence Act (15 U.S.C. 8401 et seq.).
 (b)ReportNot later than 120 days after the date of the enactment of this Act, the Federal Trade Commission shall make publicly available on the website of the Commission a report that contains the results and conclusions of the study conducted under subsection (a).
 (c)Third party online hotel reservation seller definedIn this section, the term third party online hotel reservation seller has the meaning given such term in subsection (c)(2) of section 3 of the Restore Online Shoppers’ Confidence Act (15 U.S.C. 8402).
 4.Sense of CongressIt is the sense of Congress that the Federal Trade Commission should revise its website to make it easier for consumers and businesses to report complaints of deceptive practices with respect to online booking of hotel reservations.
		
